BENTON, J.,
concurring.
In its petition for writ of certiorari, the state points out that the “witness in Simmons [v. State, 683 So.2d 1101 (Fla. 1st DCA 1996), James Burney,] had finished high school at age 20, having made primarily D’s and F’s in special education classes (683 So.2d at 1109)(Benton, J., dissenting), in contrast to Lonnie Thompson, who had made primarily A’s and B’s in special education classes.” Since the ruling that James Burney was competent to testify was affirmed, the state’s argument implies, the ruling that Lonnie Thompson was not competent to testify should be quashed. I write separately to point out one important difference between the two cases: In the Simmons case, no psychiatrist or psychologist examined James Burney (repeated requests for such examinations notwithstanding) while the trial court in the present case heard “the testimony of three psychiatric expert witnesses.” Ante at 584.